People v Ravenell (2014 NY Slip Op 05657)
People v Ravenell
2014 NY Slip Op 05657
Decided on August 6, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 6, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2012-01855
 (Ind. No. 9461/99)

[*1]The People of the State of New York, respondent,
vYamani Ravenell, appellant.
Seymour W. James, Jr., New York, N.Y. (Kerry Elgarten of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed January 26, 2012, upon his conviction of robbery in the first degree (three counts), upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed by the same court (Kreindler, J.), on January 4, 2001.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contentions, his resentencing to a term that included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law, since, at the time he was resentenced, he had not yet completed the sentence of imprisonment originally imposed upon him (see People v Brinson, 21 NY3d 490, 492-495; People v Lingle, 16 NY3d 621, 630; People v Rogers, 108 AD3d 683, 684; People v Marhone, 107 AD3d 743, 743-744).
SKELOS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court